In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                      ___________________________

                           No. 02-21-00041-CR
                      ___________________________

             DALTON BRYCE MASSIE-WEAVER, Appellant

                                      V.

                          THE STATE OF TEXAS


                  On Appeal from the 355th District Court
                          Hood County, Texas
                        Trial Court No. CR14301


Before Womack and Wallach, JJ; Lee Gabriel (Senior Justice, Retired, Sitting by
                               Assignment)
                Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      Appellant Dalton Bryce Massie-Weaver appeals from a jury verdict convicting

him of two counts of assault of a family member enhanced by a prior conviction. See

Tex. Penal Code Ann. §§ 22.01(a), (b)(2)(A). The jury assessed Massie-Weaver’s

punishment for each count at ten years’ confinement in the Institutional Division of

the Texas Department of Criminal Justice and a $5,000 fine. The trial court sentenced

Massie-Weaver and entered judgment accordingly. In his sole issue, Massie-Weaver

complains that the trial court erred in denying his trial counsel’s motion to withdraw.

We affirm.

                                I. BACKGROUND1

      Massie-Weaver was indicted on October 10, 2018 for two counts of assault of a

family member with a previous conviction.2 The dates of the offenses alleged were

June 27, 2018 and July 23, 2018. While the record before this court does not contain

the order granting Massie-Weaver’s request for a court-appointed attorney, a docket

notation reflects that counsel was appointed on July 26, 2018. The trial court denied a

second application for appointment of counsel filed on November 15, 2018, noting

that Massie-Weaver “has appointed counsel.” On October 3, 2020, Massie-Weaver


      1
       Because this opinion concerns only the trial court’s ruling on the motion to
withdraw, we will dispense with a discussion of the factual allegations that led to the
charges.
      2
       Massie-Weaver was also indicted for the offense of continuous family violence
but that count was later dismissed.

                                          2
again applied for appointed counsel. This application was denied with the same

notation.

      On December 29, 2020, trial counsel for Massie-Weaver filed a motion for

competency examination due to his “long history of mental illness” and his inability to

“effectively communicate with counsel.” The trial court signed an agreed order

appointing an expert to examine Massie-Weaver and to report his findings on the

issue of competency to the court. The expert filed his report on January 29, 2021

finding that while Massie-Weaver was competent to stand trial, he was a “less than

perfect defendant” who had the abilities to “cooperate with counsel if [he] cho[se] to

do so.”

      On February 25, 2021, approximately a month before trial, counsel filed a

motion to withdraw stating that Massie-Weaver was “belligerent and difficult to

communicate with.” Counsel stated the relationship became more difficult after she

filed the motion for competency examination because Massie-Weaver would “come

up with various legal theories that were not applicable to his case, and refus[ed] to

listen to the law as it actually applies to his case.” A seven-line letter from Massie-

Weaver to his counsel containing offensive language and asking her to “remove

herself from [his] case” was attached to the motion. The trial court held a hearing on

this motion on March 8, 2021. Trial counsel presented argument only, based on the

same grounds contained in the motion. Counsel concluded the argument by stating,



                                          3
“[Massie-Weaver] actually ordered me to do this, so I — that’s another reason.” After

the brief hearing, the trial court denied the motion.

      The trial commenced on March 22, 2021. The State called five witnesses

before resting its case in chief. Counsel for Massie-Weaver then requested that the

jury be excused while she questioned appellant about how he wished to proceed.

Counsel asked if she had discussed his right to testify with him and he responded

“Yes, ma’am, you have. Thank you.” When asked whether he wished to testify, he

stated, “[A]t this time I would like not to testify.” The defense rested without calling

any witnesses. The jury found Massie-Weaver guilty of each count of assault of a

family member enhanced by a prior conviction.

      During the punishment stage of the trial, the State recalled a witness who had

testified in the guilt or innocence phase that she had been in a three-year dating

relationship with appellant.3 While the witness was testifying about how appellant had

assaulted her on multiple occasions, Massie-Weaver spoke up stating, “I think you

mean someone else.”       When trial counsel told him to “hush,” Massie-Weaver

responded to his counsel by stating, “Shut your f****** mouth.” Immediately after

this colloquy, the State rested. Defense counsel then called Massie-Weaver’s mother

as a witness. Counsel questioned her about her son’s mental health issues beginning

when he was four to five years old. Massie-Weaver’s mother explained the many


      3
        The witness initially testified that during that period, Massie-Weaver had
assaulted her and was convicted for that offense.

                                            4
diagnoses he had received since he was seven and answered questions concerning the

approximately 70 hospitalizations he had experienced. After cross-examination by the

State, both sides rested and closed their case. The jury assessed punishment at ten

years’ confinement in the Institutional Division of the Texas Department of Criminal

Justice and a $5,000 fine for each count. The trial court entered judgment and

sentenced Massie-Weaver. Trial counsel filed a notice of appeal and a motion for new

trial and motion in arrest of judgment.4 The motion was overruled by operation of

law. See Tex. R. App. P. 21.8(c). Appellant’s court-appointed trial counsel filed a

motion to withdraw. That motion was granted and the trial court appointed appellate

counsel.

                                  II. DISCUSSION

      On appeal, Massie-Weaver contends that the trial court erred in denying his

attorney’s motion to withdraw because it “would have substantially affected

[a]ppellant’s rights, and [a]ppellant’s ability to have effective representation at trial.”

“Once an attorney-client relationship is established in the criminal defense context,

any potential disruption to the relationship is subject to careful scrutiny—neither the

attorney nor the client may sever the relationship without justifying the severance to

the trial court.” Guevara v. State, No. 14-18-00724-CR, 2020 WL 582107, at *1 (Tex.


      4
       Although the motion was entitled a motion for new trial and motion in arrest
of judgment, the only grounds alleged within the motion were that the verdict was
contrary to the law and the evidence. The grounds alleged were confined to the
grounds for a motion for new trial. See Tex. R. App. P. 21.3.

                                            5
App.—Houston [14th Dist.] 2020, no pet.) (mem. op., not designated for

publication). We review a trial court’s denial of a motion to withdraw for abuse of

discretion. King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000); Johnson v. State,

352 S.W.3d 224, 227 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). The trial

court abuses its discretion when it acts arbitrarily, unreasonably, or without reference

to any guiding rules or principles. Lyles v. State, 850 S.W.2d 497, 502 (Tex. Crim. App.

1993). If the trial court’s ruling falls within the “zone of reasonable disagreement,”

there is no abuse of discretion and the trial court’s ruling will be upheld. Santellan v.

State, 939 S.W.2d 155, 169 (Tex. Crim. App. 1997). Under this standard, we may only

consider the information presented to the trial court at the time of its decision.

Williams v. State, 154 S.W.3d 800, 802 (Tex. App.—Houston [14th Dist.] 2004, pet.

ref’d).

          Once a court has appointed an attorney to represent an indigent defendant, the

defendant has been afforded the protections provided by the Sixth and Fourteenth

Amendments and Article 26.04 of the Texas Code of Criminal Procedure. See Malcolm

v. State, 628 S.W.2d 790, 791 (Tex. Crim. App. [Panel Op.] 1982); Carmichael v. State,

505 S.W.3d 95, 105 (Tex. App.—San Antonio 2016, pet. ref’d). If a defendant is

displeased with appointed counsel, he must bring this to the court’s attention and

carry the burden of proving the entitlement to a change of counsel.             Malcolm,

628 S.W.2d at 791. “Upon presenting the motion, appellant had a duty to offer

evidence in support of it.” King v. State, 511 S.W.2d 32, 34 (Tex. Crim. App. 1974); see

                                             6
Williams v. State, 493 S.W.2d 863, 865 (Tex. Crim. App. 1973) (noting that court-

appointed counsel’s motion to withdraw is not self-proving and the appellant must

produce evidence in support of the allegations of the motion); Dixon v. State, No. 01-

12-00905-CR, 2014 WL 265854, at *4 (Tex. App.—Houston [1st Dist.] 2014, pet.

ref’d) (mem. op., not designated for publication) (“The defendant bears the burden of

making the trial court aware of his dissatisfaction with counsel, stating the grounds for

his dissatisfaction and offering evidence in support of his complaint.”).

      “Conflicts of personality and disagreements between counsel and client are not

automatic grounds for withdrawal.” Solis v. State, 792 S.W.2d 95, 100 (Tex. Crim.

App. 1990). The trial court is under no duty to search for counsel who is agreeable to

the accused. Id.; Malcom, 628 S.W.2d at 791. Further, the right to counsel may not be

manipulated so as to obstruct the judicial process or interfere with the administration

of justice. Green v. State, 840 S.W.2d 394, 408 (Tex. Crim. App. 1992), abrogated in part

on other grounds by Trevino v. State, 991 S.W.2d 849, 853 (Tex. Crim. App. 1999); Wallace

v. State, 618 S.W.2d 67, 70 (Tex. Crim. App. 1981).

      Massie-Weaver gave no reason for his second and third requests for a court-

appointed attorney—particularly in view of the fact that the trial court had already

appointed one. He did not inform the court he was displeased with his current

counsel. Counsel’s motion to withdraw was filed less than a month before the case

was set for trial and after counsel had represented Massie-Weaver for 956 days. At

the hearing, counsel argued that Massie-Weaver was difficult to work with and that

                                           7
another attorney “might” be able to communicate with him better. She also asked the

court to consider the letter Massie-Weaver sent her containing what she stated were

“slurs toward [her] gender” and that demanded she remove herself from his case.

This is all the information before the court at the time of its ruling.

       The record reflects that by the time the motion to withdraw was filed on

February 25, 2021, counsel had worked on the case for well over two years and trial

was scheduled in less than 30 days. Given the amount of time devoted by counsel to

the case, and the timing of Massie-Weaver’s demand to file the motion to withdraw,

substitution of counsel could have necessitated delay of the trial.5 Moreover, although

Massie-Weaver and his counsel were given the opportunity to offer evidence in

support of the motion to withdraw, they failed to do so and simply referred the trial

court to a seven-line letter and highlighted disagreements and personality disputes.

Given these circumstances, Massie-Weaver has not shown that the trial court abused

its discretion in denying the motion to withdraw.6



       In his brief on appeal, Massie-Weaver’ counsel represents that at the hearing
       5

on the motion to withdraw, “[Trial] counsel[] assur[ed] that new counsel could
prepare for trial even with limited time.” That statement does not appear anywhere in
the record from the hearing on the motion to withdraw.
       6
        Massie-Weaver cites only one case in his brief to this court: Villegas v. Carter,
711 S.W.2d 624 (Tex. 1986). In that civil case, the issue was whether a trial court
abused its discretion by denying a motion for continuance after allowing the attorney
to withdraw two days before trial. Id. at 625. The issue in Villegas is highly
distinguishable from the current criminal case and moreover Villegas is not relevant to
this analysis.

                                             8
       Massie-Weaver further summarily argues that the trial court’s denial of the

motion to withdraw would have affected appellant’s ability to have effective

representation at trial. The record does not support this conclusion. A careful

examination of the record shows trial counsel filed a motion for competency

examination because she was concerned about Massie-Weaver’s mental competency

to understand her advice regarding whether to take a plea or go to trial. Indeed, trial

counsel filed multiple pre-trial motions. She cross-examined witnesses called by the

State and called Massie-Weaver’s mother as a witness in the punishment phase of the

trial to explain her son’s mental health issues to the jury. Following the trial, counsel

filed a notice of appeal in addition to a motion for new trial and motion in arrest of

judgment. There is no indication in the trial record that counsel was unable to do an

adequate job at trial, nor any indication that she did not provide effective assistance of

counsel. Given this review of the record, we cannot say that the trial court abused its

discretion in denying the motion to withdraw. We overrule appellant’s sole issue.

                                 III. CONCLUSION

       Having overruled Massie-Weaver’s sole issue, we affirm the judgment of the

trial court.

                                                       /s/ Lee Gabriel
                                                       Lee Gabriel
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 31, 2022
                                            9